Citation Nr: 0840123	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
shoulders and arms, claimed as secondary to service-connected 
lumbosacral strain.  

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

On his substantive appeal, received in July 2005, the veteran 
requested a personal hearing before a Veterans Law Judge 
(referred to as a Travel Board hearing).  However, in 
correspondence dated in August 2005, he withdrew his Travel 
Board hearing request, and instead opted for a hearing before 
a Decision Review Officer (DRO).  A DRO hearing was scheduled 
in January 2006, but the veteran failed to appear.  As such, 
the Board considers the veteran's prior hearing requests 
withdrawn. 

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A shoulder disability is not currently shown.  

2.  An arm disability is not currently shown.


CONCLUSION OF LAW

The criteria for service connection for disabilities of the 
shoulders and arms, claimed as secondary to service-connected 
lumbosacral strain, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claim

The veteran is seeking service connection for disabilities of 
the shoulders and arms.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Similarly, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310(b).  In cases 
of aggravation of a veteran's nonservice-connected disability 
by a service-connected disability, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran does not assert and the evidence 
does not show that any current shoulder or arm disabilities 
had their onset during active service.  Rather, the veteran 
contends that he has problems with his shoulders and arms as 
a result of his service-connected back disability.  See April 
2004 VA Form 21-4138.  The medical evidence of record 
consists entirely of private medical records submitted by the 
veteran and a VA compensation and pension (C&P) examination 
report.  

The veteran reported that his left arm ached severely through 
the elbow on up to the shoulder in June 1971.  No diagnosis 
pertinent to either his arm or shoulder was made at that 
time.  See record from Healthway Chiropractic Center.  
Records from Sanford Chiropractic Center reveal that the 
veteran complained of pain between his shoulders in February 
1987; left shoulder pain, severe at times, and left arm and 
shoulder problems, in May 1988; pain under his left shoulder 
blade in April 1991; and right shoulder pain in March 2003.  
No diagnoses pertinent to either shoulder or arm, however, 
were provided.  

The veteran underwent a VA C&P spine examination in July 
2004, at which time his medical records were available for 
review.  He reported constant pain in his lower back with 
pain radiating to the shoulder.  Physical examination 
revealed that both of the veteran's upper limbs were negative 
for any neurological deficiency, grip strength was strong, 
and there was no muscle atrophy, though shoulder movement was 
noted to be somewhat limited.  There was no diagnosis made 
relative to either of the veteran's shoulders or arms.  

Based on the foregoing, the evidence of record does not 
support the claim for service connection for disabilities of 
the shoulders and arms as secondary to service-connected 
lumbosacral strain.  Service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer, supra.  
The Board acknowledges that the medical evidence of record 
contains several references to pain involving the veteran's 
shoulders and arms.  Pain alone, however, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As noted above, none of the 
medical evidence of record contains diagnoses pertinent to 
the veteran's arms or shoulders.  As noted, the first element 
that must be satisfied in any service connection claim is a 
showing of a current disability.  Significantly, there is no 
pathology to account for the veteran's shoulder and arm 
complaints.  In the absence of a current disability, service 
connection is not warranted.  

For the sake of completeness, the Board also notes that there 
is no evidence relating any current disability of the 
shoulders or arms to the service-connected back disability.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  Thus, the claim fails on that basis as well. 

The Board acknowledges that the veteran is competent to 
describe his symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, as a lay person, he is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he has a disability of the shoulders and arms that 
is related to a service-connected disability) because he has 
not been shown to have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
disabilities of the shoulders and arms.  38 U.S.C.A 
§ 5107(b).  The benefit sought on appeal is accordingly 
denied.

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection on a secondary basis and of his and VA's 
respective duties in obtaining evidence.  See April 2004 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  The Board acknowledges that the 
veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
There is no prejudice in proceeding with the issuance of a 
final decision, however, as his claim is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's medical records have been associated with 
the claims folder and he was afforded an appropriate 
examination in connection with his claim.  As noted, the RO 
afforded the veteran a hearing, however he failed to appear.  
The Board acknowledges the argument raised by the veteran's 
representative that the July 2004 VA examination was not 
adequate because there was no opinion rendered regarding the 
neck, shoulder and upper back conditions.  See November 2008 
written brief presentation.  The Board disagrees and finds 
that the VA examination was adequate.  First, the veteran has 
not claimed service connection related to his neck.  
Secondly, there is no evidence in the private medical records 
that the veteran has any diagnosed disabilities involving his 
arms or shoulders, and the VA examiner specifically found on 
physical examination that there was no neurological 
deficiency in either of the veteran's upper limbs.  Pursuant 
to the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
see Charles v. Principi, 16 Vet. App. 370 (2002).  For these 
reasons, the Board finds that remand for another VA 
examination is not necessary.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  


ORDER

Service connection for disabilities of the shoulders and arms 
as secondary to service-connected lumbosacral strain is 
denied.  


REMAND

Unfortunately, a remand is required in regards to the claim 
for entitlement to an increased rating for service-connected 
lumbosacral strain.  

The veteran's service-connected back disability was last 
examined by VA in July 2004.  During that examination, x-rays 
showed degenerative disc disease at L4-L5 and L5-S1.  
According to a November 2008 written brief presentation, the 
veteran's representative indicated that the July 2004 
examiner did not detail any incapacitating episodes.  It is 
unclear from the record whether the disc disease is actually 
a part of the service-connected lumbosacral strain.  As such, 
the Board finds that a more contemporaneous VA examination 
for the purpose of assessing the current severity of his 
service-connected back disability is warranted.  

Inasmuch as the Board is remanding the case for further 
evidentiary development, the Board notes that during the 
pendency of the veteran's appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision that clarified the type 
of notice that VA should send to an appellant when he/she is 
seeking an increased disability rating.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the veteran was advised that 
he needed to submit evidence showing that his service-
connected back condition had gotten worse.  See April 2004 
letter.  The pertinent rating criteria were provided in the 
February 2005 statement of the case (SOC).  The notice 
provided to the veteran, however, did not completely comply 
with the notice requirements as outlined in Vazquez-Flores v. 
Peake.  Therefore, the RO/AMC should send appropriate notice 
that complies with this recent decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for his claim for 
increased rating in excess of 40 percent 
for service-connected lumbosacral strain, 
as outlined in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  This letter must 
notify the appellant that, to 
substantiate his increased rating claim,

(a) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
lumbosacral strain and the effect that 
the worsening has on his employment and 
daily life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination of his lumbar spine.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
lumbosacral strain.  The examiner should 
also identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether the 
degenerative disc disease of the lumbar 
spine currently shown on x-rays is 
related to the service-connected 
lumbosacral strain.  If so, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the U.S. Court of 
Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


